DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 12/22/2021 have been entered.
Claims 1, 4, 6, 7, 9, 10, 12, 13, 16, 17, 19, 20, 25, 26, 30-33, 39, 40, 43, 44, 46-54 are pending.
The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments filed 12/22/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The herein claimed pre-formulation of treprostinil and the method of using the same are not taught or fairly suggested by the prior art.  The unexpected benefots produced by the specific ratio of ethanol and propylene glycol in the treprostinil composition is novel and unobvious over the prior art.
Claims 1, 4, 6, 7, 9, 10, 12, 13, 16, 17, 19, 20, 25, 26, 30-33, 39, 40, 43, 44, 46-54 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627